wmm**m«&****>
              • • ,«••.••*«"•.,-»•!••'.
                                            ^^^i^m'^'»^^^^l^m^m-




Order issued July S ,1999




                                                                   In The

                                                      (tiavcrl of Appeals
                                          jTtftlr Ststrtct of ©exas at Dallas
                                                          No. 05-96-01069-CR


                                           ABDEL MOHAMMED RAHIM, Appellant

                                                                     V.


                                                THE STATE OF TEXAS, Appellee


                                                                   ORDER


        The motion of the Attorney General of Texas to withdraw the record is GRANTED.
        The Clerk of this Court is ORDERED to send the appellate record in the above-
  numbered cause to:

                              Charles A. Palmer, Assistant Attorney General
                                c/o , Records Clerk
                                Price Daniel, Sr. Bldg.
                                 P.O.Box 12548, Capitol Station
                                 Austin, Texas 78711-2548
   Charles A. Palmer, Assistant Attorney General, is ORDERED to return the appellate record
   in the above-numbered cause to this Court within sixty days of the date of this Order.

                                                                              FRANCES MALONEY             0
                                                                              JUSTICE - ACTING CHIEF JUSTICE